 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[           ] December  __, 2012

 

FOR VALUE RECEIVED, the undersigned, UNIVERSAL BUSINESS PAYMENT SOLUTIONS
ACQUISITION CORPORATION, a Delaware corporation (the “Company”) with its
principal place of business at Radnor Financial Center, Suite F-200, Radnor, PA
19087, promises to pay to the order of [ ], or its registered transferees or
assigns (the “Payee”), the principal sum of [ ] Dollars ($[ ]) together with
simple interest on the unpaid principal balance from time to time outstanding,
computed from the date of original issuance of this Note, at the rate of twelve
percent (12%) per annum, on the basis of a 365-day year, until paid in full;
provided, however that upon the occurrence and during the continuance of an
Event of Default (as defined below), this Note will bear interest at a rate of
eighteen percent (18%) per annum as measured from the date of the occurrence of
such Event of Default. Interest shall be payable in cash on a quarterly basis in
arrears within five (5) business days of the end of each calendar quarter
commencing on the completion of the first full calendar quarter following the
Closing Date.

 

1.          Notes. This Convertible Promissory Note (the “Note”) is issued as a
part of a series of similar notes issued by the Company in the aggregate
principal amount of up to Ten Million Dollars ($10,000,000) pursuant to a
certain Secured Convertible Note Agreement, dated as of December __, 2012, by
and among the Company, the Payee and any other Purchaser named therein (the
“Note Agreement”) (together, all such notes sometimes referred to as the
“Notes”). The Note Agreement is incorporated by reference herein.

 

2.          Payment and Interest. Subject to earlier conversion or repayment as
provided in Sections 3 and 4 below, the outstanding principal amount of the
Note, along with any and all accrued but unpaid interest hereunder, shall become
due and payable on the earliest to occur of (i) December 31, 2014 (the “Maturity
Date”), (ii) a Qualified Financing (as defined in Section 3 below), or (iii) an
Event of Default (as defined in Section 4 below). All payments hereunder,
whether for principal, interest or otherwise shall be made in immediately
available United States funds sent to the Payee at the address set forth for the
Payee in the preamble to this Note or such other address furnished in writing to
the Company for that purpose or by wire-transfer to an account specified in
writing by Payee. Interest hereunder shall accrue on the outstanding principal
amount of this Note from the Closing Date until the earlier of (a) the repayment
in full of the principal amount hereunder and the payment of all accrued but
unpaid interest hereunder or (b) the earlier conversion of the outstanding
principal amount hereunder and all accrued but unpaid interest hereunder in
accordance with Section 3 below. All payments received by the Payee will be
applied first to costs of collection, if any, then to interest, and the balance
to principal. Capitalized terms used herein without definition are used herein
with the meanings ascribed to such terms in the Note Agreement.

 

 

 

 

3.          Optional Conversion.

 

(a)          Upon the election of the Payee, (i) following the consummation (the
“Closing”) of the transactions contemplated by each of (A) the Agreement and
Plan of Merger, dated as of July 6, 2012, as amended, by and among the Company,
JP Merger Sub, LLC, WLES, L.P. and certain other parties thereto and (B) the
Agreement and Plan of Merger, dated as of July 6, 2012, as amended, by and among
the Company, ADC Merger Sub, Inc., AD Computer Corporation, Payroll Tax Filing
Services, Inc., and certain other stockholders party thereto and (ii) prior to
the Maturity Date, all or any portion, of the unpaid principal and accrued
interest under the Note shall convert into a number of shares of Common Stock of
the Company, par value $0.001, (the “Financing Stock”) and shall be
appropriately adjusted in the event of stock dividends, stock splits,
consolidations, reclassifications and combinations. equal to the quotient
obtained by dividing (i) the amount of the unpaid principal and accrued interest
on the Note that the Purchaser elects to convert, by (ii) $5.15 (subject to any
adjustments as set forth herein, including for the avoidance of doubt, Section
4.5 of the Note Agreement), with any resulting fraction of a share being rounded
downward to the nearest whole share and with the Company paying the Payee any
remaining amount of unpaid principal or interest not converted into such whole
number of shares.

.

(b)          If the Payee elects to convert all of the unpaid principal and
accrued interest under the Note in accordance with Section 3(a), then the Payee
shall, following the Closing and at least ten (10) business days prior to the
Maturity Date, deliver a written notice to the Company indicating the Payee’s
election to convert this Note pursuant to Section 3(a). In the event of a
conversion of this Note pursuant to Section 3(a), the Payee shall (i) surrender
this Note to the Company for cancellation and exchange into the Financing Stock,
and (ii) execute and deliver all agreements, documents, instruments and
certificates, as may be reasonably requested by the Company in connection with
the conversion of this Note. At the time of conversion of this Note, the Company
will issue to the Payee, or its registered nominee or assigns, certificate(s)
for the number of shares of Financing Stock, into which this Note is then
convertible, with any resulting fraction of a share being rounded downward to
the nearest whole share, and the Company will pay to the Payee cash for the
amounts not so converted as a result of the above-referenced downward rounding.
The issuance of certificate(s) for shares of the Financing Stock, shall be made
without charge to the Payee for any issuance tax in respect thereof or other
cost incurred by the Company in connection with such conversion and the related
issuance of the Financing Stock. Upon conversion of this Note, the Company shall
take all such actions as are necessary in order to ensure that the Financing
Stock issuable with respect to such conversion shall be validly issued, fully
paid and nonassessable.

 

-2-

 

 

(c)          For purposes of this Note, “Qualified Financing” shall mean the
sale and issuance by the Company of capital stock or subordinated debt following
the date hereof and prior to the Maturity Date in a net amount (after payment of
any reasonable expenses, including placement agent fees, if any, related to such
sale and issuance) to the Company greater than Ten Million Dollars
($10,000,000).

 

(d)        (i)       If the Company shall at any time or from time to time after
the date hereof, effect a split or combination of the Common Stock of the
Company affecting the Financing Stock (or pay a stock dividend), then the number
of shares of Financing Stock shall be proportionately adjusted. Any such
adjustments shall be effective at the close of business on the date the split or
combination becomes effective or the date of payment of the dividend, as
applicable. 

 

    (ii)       Merger Sale, Reclassification, Etc.  In case of any (A)
consolidation or merger (including a merger in which the Company is the
surviving entity), (B) sale or other disposition of all or substantially all of
the Company’s assets or distribution of property to members (other than
distributions payable out of earnings or retained earnings), or
reclassification, change or conversion of the outstanding securities of the
Company or of any reorganization of the Company (or any other company the stock
or securities of which are at the time receivable upon the conversion of this
Note) or any similar corporate reorganization on or after the date hereof, then
and in each such case the Payee of this Note, upon the exercise of the Note,
shall be entitled to receive, in lieu of the Financing Stock, the number of
shares of Financing Stock to which such Payee would have been entitled upon such
consummation if such Payee had exercised this Note immediately prior thereto."

 

   (iii)        Share Issuance. If at any time following the delivery of this
Note the Company shall have issued shares of Common Stock or securities issuable
or convertible into shares of Common Stock at a price below $5.15 per share
(which for the avoidance of doubt shall be measured by taking into account any
transfers of Common Stock from existing stockholders of the Company to the
recipient of such issuances at a price below $5.15 per share), the Conversion
Price shall be such lower price and shall be the basis for any further
adjustments as set forth herein.

 

-3-

 

 

4.          Event of Default. The outstanding principal and accrued interest
hereunder shall, at the option of the Payee, become due and payable without
notice or demand, upon the happening of any one of the following specified
events (each, an “Event of Default”): (a) the Company shall fail to pay any
principal or interest hereunder when due; (b) the Company shall fail to perform
or observe any other material term, covenant or agreement contained herein or in
the Note Agreement on its part to be performed or observed and any such failure
remains unremedied for ten (10) business days after the occurrence of such
event; (c) material breach of any of the representations or warranties made by
the Company in the Note Agreement (d) an Event of Default has occurred and is
continuing under any of the Notes after the Company has been provided with ten
(10) business days to cure (e) the Company shall (i) admit in writing its
inability to pay its debts generally as they become due; (ii) commence a
voluntary case under Title 11 of the United States Code as from time to time in
effect; (iii) file an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under said Title 11, or seek, consent to or acquiesce in the relief therein
provided, or fail to controvert timely the material allegations of any such
petition; (iv) have a petition filed commencing involuntary bankruptcy
proceedings against the Company in any involuntary case commenced under said
Title 11; (v) seek relief as a debtor under any applicable law, other than said
Title 11, of any jurisdiction relating to the liquidation or reorganization of
debtors or to the modification or alteration of the rights of creditors, or
consent to or acquiesce in such relief; (vi) have an order entered against the
Company by a court of competent jurisdiction (A) finding it to be bankrupt or
insolvent, (B) ordering or approving its liquidation, reorganization or any
modification or alteration of the rights of its creditors, or (C) assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property; or (vii) make a general assignment for the
benefit of its creditors, or appoint or consent to the appointment of a receiver
or other custodian for all or a substantial part of its property.
Notwithstanding anything to the contrary contained herein, an Event of Default
occurring with respect to any Note issued pursuant to the Note Agreement shall
constitute an Event of Default hereunder.

 

5.          Security. This Note is secured pursuant to the Note Agreement.
Reference is hereby made to the Note Agreement for a description of the nature
and the extent of the security for this Note and the rights with respect to such
security of the Payee.

 

6.          Suits for Enforcement. Upon the occurrence of any one or more Events
of Default, the Payee may proceed to protect and enforce its rights by suit in
equity, action at law or by other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Note or the
Note Agreement, or in aid of the exercise of any power granted in this Note or
the Note Agreement, or may proceed to enforce the payment of this Note, or to
enforce any other legal or equitable right of the Payee. The Payee may direct
the time, method and place of conducting any proceeding for any remedy available
to it. In case of any Event of Default under this Note, the Company will pay to
the Payee such amount as shall be sufficient to cover the reasonable costs and
expenses of such Payee due to such Event of Default or in enforcing or
collecting this Note.

 

7.          Notices. All notices, demands, requests or other communications that
may be or are required to be given, served or sent by any party pursuant to this
Note will be in writing, will reference this Note and shall be mailed by first
class, registered or certified mail, return receipt requested, postage prepaid,
or transmitted by hand delivery, overnight courier or facsimile transmission,
addressed as follows: (a) if to the Company, to Universal Business Payment
Solutions Acquisition Corporation, Radnor Financial Center, 150 North
Radnor-Chester Road, Suite F-200, Radnor PA 19087, Attention: Chief Executive
Officer, with a copy to Dechert LLP, 2929 Arch Street, Philadelphia, PA 19104,
Attention: James A. Lebovitz, Facsimile (215) 994-22220 and (b) if to the Payee,
at the address set forth for the Payee in the preamble to this Note, or at such
other address or addresses as shall have been furnished in writing by such party
to the others, Attention: General Counsel. Each notice or other communication
that is mailed, delivered or transmitted in the manner described above shall be
deemed sufficiently given, served, sent and received for all purposes at such
time as it is delivered to the addressee (with the return receipt, the delivery
receipt, the fax confirmation sheet or the affidavit of messenger being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

 

-4-

 

 

8.          General. No remedy herein conferred upon the Payee is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise. No course of
dealing between the Company and the Payee or any delay on the part of the Payee
in exercising any rights hereunder shall operate as a waiver of any right. To
the extent permitted by law, the Company hereby expressly waives presentment,
demand, and protest, notice of demand, dishonor and nonpayment of this Note, and
all other notices or demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof, and hereby consents to
any delays, extensions of time, renewals, waivers or modifications that may be
granted or consented to by the Payee with respect to the time of payment. This
Note may not be amended or modified, and no provisions hereof may be waived,
without the written consent of the Company and the holders of all outstanding
principal under the Notes at the time such modification or amendment shall
become effective. Notwithstanding the foregoing, the Payee may make any waiver
to any action hereunder as to its own rights without a similar action being
taken by the holders of the other Notes, provided that such waiver is in
writing. If any provision of this Note shall be declared void or unenforceable
by any judicial or administrative authority, the validity of any other provision
and of the entire Note shall not be affected thereby. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of the Note, the Company will issue a new Note, of like tenor and
amount and dated the date to which interest has been paid, in lieu of such lost,
stolen, destroyed or mutilated Note. This Note shall be binding upon and inure
to the benefit of Payee and its successors and assigns. This Note and the rights
and obligations herein may not be assigned by the Payee, except to fund entities
affiliated with Payee or in the case of an individual Payee to an entity
wholly-owned by such individual Payee, without the prior written consent of the
Company.

 

9.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

-5-

 

 

IN WITNESS WHEREOF, the Company has executed this Note as an instrument under
seal as of the day and year first above written.

 

  UNIVERSAL BUSINESS PAYMENT   SOLUTIONS ACQUISITION   CORPORATION       By:    
Name: Bipin C. Shah   Title: Chief Executive Officer      
[                        ]       By:     Name:     Title:  

 

SIGNATURE PAGE TO UNSECURED CONVERTIBLE PROMISSORY NOTE

 

 

 

